Order, so far as appealed from, unanimously modified by denying items 1, 3, 4, 5, 8 and 16 and by reframing items 7, 10 and 11 as follows: 7. State the respects in which it is claimed the approval by the directors of Capitol Wine & Spirit Corp. of the payment of $33,739.75 to Louis I. Pokrass was fictitious. 10. State when and where the representation referred to in paragraph “ Sixteenth ” of the complaint was made; if in writing, set forth a copy thereof; if oral, state the substance thereof specifying the particular whiskey about which the representation was made. 11. State when and the circumstances under which the whiskey referred to in paragraph “ Eighteenth ” of the complaint was sold; set forth the dates when and the names of the persons to whom the whiskey was sold; specify the particular whiskey referred to setting forth the quantities thereof. As so modified the order is affirmed, with $10 costs and disbursements to the appellant. No opinion. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.